         Case 1:18-cv-00038-MMS Document 25 Filed 05/28/19 Page 1 of 1



                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS

STATE OF SOUTH CAROLINA,                       )
                                               )
               Plaintiff,                      )
                                               )
               v.                              )              No. 18-38c
                                               )              (Chief Judge Sweeney)
THE UNITED STATES,                             )
                                               )
               Defendant.                      )
                                    JOINT STATUS REPORT
       Pursuant to the Court’s order dated October 24, 2018, the parties respectfully submit this

joint status report advising the Court of the progress of any settlement negotiations. The parties

continue to engage in discussions to determine whether it is feasible to resolve this matter

without further Court involvement. The parties respectfully request that the Court continue to

stay this matter for another thirty days to determine whether settlement of this suit is feasible.

Respectfully Submitted,


s/Randolph R. Lowell                                   JOSEPH H. HUNT
Randolph R. Lowell                                     Assistant Attorney General
Benjamin P. Mustian
John W. Roberts                                        ROBERT E. KIRSCHMAN, JR.
WILLOUGHBY & HOEFER, P.A.                              Director
Post Office Box 8416
Columbia, South Carolina 29202-8416                    /s/Tara K. Hogan
rlowell@willoughbyhoefer.com                           TARA K. HOGAN
bmustian@willoughbyhoefer.com                          Assistant Director
jroberts@willoughbyhoefer.com                          Commercial Litigation Branch
Telephone: (803) 252-3300                              Civil Division
Facsimile: (803) 256-8062                              Department of Justice
                                                       P.O. Box 480, Ben Franklin Station
Attorneys for Plaintiff                                Washington, DC 20044
                                                       Tele: (202) 616-2228
May 28, 2019                                           Attorneys for Defendant
